                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         Case No. 18-MJ-02088-DPR

 RYAN A. BRYNELL,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, and does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of
               attempted possession with the intent to distribute fentanyl, in violation of 21 U.S.C.
               §§ 846 and 841(a)(1) and (b)(1)(C);
       2.      The defendant poses a risk to the safety of others in the community; and
       3.      The defendant poses a serious risk to flee.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably
assure the defendant=s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under

the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged with attempted possession with the intent

to distribute fentanyl, a crime for which a sentence of not more than 20 years’ imprisonment is

possible.

       Upon a showing that there exists probable cause that the defendant committed the offense

referred to in the complaint, there is a legal presumption, subject to rebuttal by the defendant, that

no condition or combination of conditions will reasonably assure his appearance or assure the

safety of the community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United

States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988). Section 3142(e) and (f)(1) provides that

a presumption that a defendant will not appear for subsequent court appearances arises if the

offense is one enumerated under the Controlled Substance Act, as referred to above. Under the

Bail Reform Act, there is also a presumption that the likelihood of flight increases with the severity

of the charges, the strength of the Government=s case, and the penalty that conviction could bring.

See Apker, 964 F.2d at 744; See also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto

Rico 1984); United States v. Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).

       To further support the Government=s contention that the defendant is a risk to the safety of

the community and risk to flee, the defendant has been linked to three overdoses, one of which
was fatal, in the Branson area, and on December 18, 2018, he was arrested in Webster County,

Missouri, with approximately two ounces of what he believed to be a mixture containing fentanyl.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                       Respectfully submitted,

                                                       TIMOTHY A. GARRISON
                                                       United States Attorney

                                                By     /s/ Josephine L. Stockard
                                                       Josephine L. Stockard
                                                       Missouri Bar No. 63956
                                                       Assistant United States Attorney
                                                       901 St. Louis Street, Suite 500
                                                       Springfield, Missouri 65806-2511

                                         Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was delivered on
December 20, 2018, to the CM-ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.

                                                /s/ Josephine L. Stockard
                                                Josephine L. Stockard
                                                Assistant United States Attorney
